Read, J.
It is a universal principle, both in law and equity, that where an agreement is founded upon a consideration illegal, immoral, or against public policy, a court will leave the parties where it finds them. If executed, the court will not rescind it; if ex-ecutory, the court will not aid in its execution. Raguet v. Cowles, 14 Ohio, 55. Betting upon elections was always immoral, and against public policy; but was not made criminal until the act of 1839, and is not embraced in the general act to prevent gaming, which declares all agreements made upon gambling considerations void, and authorizes the losing party to recover back money or property lost upon a bet or wager. There is no statute which gives relief in a case of this sort, either in a court of law or equity. It rests upon the general principles wo have asserted. The parties being in pari delicto, the court will not interfere.
It is claimed that this is a bill to quiet title under the statute. In such case, the complainant must have both the legal title and possession. In this case he has neither.
Bill dismissed, with costs.